Citation Nr: 1418933	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to July 1989. 

This case comes before the Board of Veterans' Affairs (Board) on appeal from a December 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  The issue on appeal was previously remanded by the Board in February 2012.

In her December 2008 substantive appeal (VA Form 9), the Veteran indicated that she wished to testify at a hearing before the Board at Central Office in Washington, D.C.  As such, the Veteran was scheduled for a central office hearing on July 14, 2009; however, in a May 2009 statement, the Veteran indicated that she was unable to attend the hearing.  The Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2012 Board remand, the Veteran was afforded a VA examination in March 2012 to assist in determining the current nature and severity of her service-connected disabilities with respect to whether they, in and of themselves, preclude her performance of substantially gainful employment.

The March 2012 VA examiner reviewed the claims file, conducted a physical examination, and opined that the Veteran would be able to secure or follow a substantially gainful occupation despite her service-connected disabilities.  In support of this opinion, the examiner stated that the Veteran's service-connected right shoulder disability did not reveal an increase in loss of functionality of the right joint.  In regard to the service-connected migraine disability, the March 2012 VA examiner stated that there was no objective evidence that supported the claim that the prostrating pain from her migraines precluded employability as the Veteran admitted to "shopping trips, attendance at youth events, etc."  

The Board finds the March 2012 VA examiner's rationale as to the service-connected migraine disability to be inadequate.  First, the Veteran's statement that she was able to shop and attend youth events does not, in and of itself, demonstrate that she is capable of performing substantially gainful employment.  Leave requests submitted by the Veteran from her past employer demonstrate numerous absences from work (approximately 2 to 3 times per month) due to migraines.  Further, although the VA examiner checked "yes" as to whether the Veteran's headache condition impacted her ability to work, the examiner did not describe the impact of the Veteran's migraines on her employment by providing an example, as specifically requested in the examination questionnaire.  Moreover, the VA examiner checked "no" as to whether the Veteran experienced non-headache symptoms associated with her migraines; however, the evidence of record (including VA treatment records and an October 2007 VA examination report) demonstrate that the Veteran was granted a 50 percent disability rating based, in part, on reports of projectile vomiting and light and noise sensitivity associated with migraines.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that an opinion based upon an inaccurate factual premise has no probative value).  In addition, the examiner gave conflicting opinions regarding the impact of the headache condition on employment.  He noted that subjectively she was not able to hold a job due to headaches but also rendered an opinion that she was able to secure or following a substantially gainful occupation despite her service-connected disabilities.

For these reasons, on remand, a new medical opinion should be obtained that addresses all of the service-connected disabilities and addresses all of the Veteran's symptoms related to her migraine disability, to include vomiting and light and noise sensitivity.  Further, the examiner should  specifically describe the impact of the Veteran's migraine disability on her ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should afford the Veteran a VA examination if possible by a vocational rehabilitation specialist.  The claims folder, along with a copy of this remand must be made available to the examiner for review.

The examiner should then opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of her service-connected right shoulder and migraine disabilities.  In answering this question, the examiner should address the Veteran's contentions that she experiences projectile vomiting and light and noise sensitivity when experiencing a migraine.  The examiner is also asked to review the leave requests from the Veteran's past employer which demonstrated two to three absences per month as a result of her service-connected migraine disability.  

A complete rationale should be provided for any opinion offered.

2.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



